IQAF/‘J nsf-many

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l77

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I`

‘QE"HA

 

60=6 we 22 aavewz

DARLENE MARKS, Petitioner-Appellee,
`v.

MIKE JAMES TODD, Respondent-Appellant

- APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
(FC-DA NO. 09-1-O422)

ORDER DISMISSING APPEAL PURSUANT T0 HRAP RULE 30
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record, it appears that:

(l) Respondent-Appellant Michael James Todd (Appellant) filed a

notice of appeal on November l2, 2009; (2) on January ll, 20lO,

the appellate clerk filed a notice of entering case on calendar
and notified Appellant the jurisdictional statement was due on

January 2l, 2010 and the opening brief was due on February 20,

(3) Appellant did not file the jurisdictional statement or

20lO;
(4) on March 4, 20lO, the appellate clerk

the opening brief;
the time to file the jurisdictional

informed Appellant that (a)
(b) the matter would be

statement and the opening brief expired;

brought to the attention of the court on March ll, 2010 for such
action as the court deems proper; and (c) the appeal may be
dismissed pursuant to Hawafi Rules of Appellate Procedure (HRAP)

Rule 30; (5) Appellant did not file the jurisdictional statement

or the opening brief. Therefore,

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule 30.

DATED: Honolulu, HawaiUq April 22, 20lO.

Chief Judge